                                                                       Littler Mendelson, PC
                                                                       290 Broadhollow Road
                                                                       Suite 305
                                                                       Melville, NY 11747




                                                                       Cassandra N. Branch
March 10, 2020                                                         631.247.4702 direct
                                                                       631.247.4700 main
                                                                       cbranch@littler.com



BY ECF

Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

         Re:     Clarke v. New York City Department of Education, et al.
                 18-cv-01850

Dear Judge Garaufis:

        Please withdraw and terminate my appearance on behalf of Defendants, The New York City
Department of Education and Claudette Christie in the above-referenced action. I am no longer employed
by the City of New York and will no longer be representing these defendants.

         Thank you for your attention to this matter.

Sincerely,

/s/ Cassandra N. Branch

Cassandra N. Branch

CNB/mjr
